DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “storing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquire from...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-For instance, see paragraph 8 of the specification of the Pub. No. US 2021/0377488 that recites “...a processor configured to acquire from a storing unit a target image that is obtained by photographing a target and stored in the storing unit and a processing image that is stored in the storing unit so as to be consecutive to the target image and indicates an instruction for processing on the target image, and perform control such that the processing indicated by the processing image is performed on the target image.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA).
Re claim 1, TSUCHIYA discloses an information processing apparatus comprising: a processor configured to acquire from a storing unit a target image that is obtained by photographing a target and stored in the storing unit and a processing image that is stored in the storing unit so as to be consecutive to the target image and indicates an instruction for processing on the target image, and perform control such that the processing indicated by the processing image is performed on the target image (see ¶s 69-72 for a processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) configured to acquire from a storing unit (i.e. recording medium 18 as shown in fig. 1) a target image that is obtained by photographing a target and stored in the storing unit (i.e. recording medium 18 as shown in fig. 1) and a processing image that is stored in the storing unit (i.e. recording medium 18 as shown in fig. 1) so as to be consecutive to the target image and indicates an instruction for processing on the target image, and perform control such that the processing indicated by the processing image is performed on the target image (i.e. the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74). Also, see fig. 3 paragraphs 75, 79-85)
Re claim 2, TSUCHIYA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processing image includes a first processing image indicating a starting position of the processing and a second processing image indicating an ending position of the processing (see ¶s 74-75 for the processing image includes a first processing image indicating a starting position of the processing and a second processing image indicating an ending position of the processing (i.e. numerals 0 through 65 indicate the 0th position through the 65th position, and the image processing selected at the position corresponding to a given number is indicated under the number as described in fig. 2 paragraph 77). Also, see paragraphs 79-85)
Re claim 3, TSUCHIYA as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the first processing image is stored prior to the target image into the storing unit (see fig. 4 ¶ 89 for the first processing image is stored prior to the target image into the storing unit (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94))
Re claim 4, TSUCHIYA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (see ¶ 74 for the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 79-85)
Re claim 5, TSUCHIYA as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (see ¶ 74 for the processing image includes a first processing image indicating content of the processing and a second processing image indicating an instruction for execution of the processing on the target image (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 79-85)
Re claim 6, TSUCHIYA as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the processor is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (see ¶s 69-72 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 74, 79-85)
Re claim 7, TSUCHIYA as discussed in claim 5 above discloses all the claim limitations with additional claimed feature wherein the processor is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first (see ¶s 69-72 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 1 paragraph 66) is configured to, in a case where a plurality of first processing images are acquired in a consecutive manner, perform control such that the content of the processing indicated by the acquired first processing images is performed on the target image in a consecutive manner (i.e. The image processing selection unit 14c in the control unit 14 selects the image processing to be applied to the captured image among predetermined four types of image processing (hereafter referred to as first image processing through fourth image processing) in correspondence to the position selected by the position selection unit 14b, i.e., in correspondence to the position of the cursor 52 as described in fig. 2 paragraph 75). Also, see paragraphs 74, 79-85)
Re claim 8, TSUCHIYA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 9, TSUCHIYA as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 10, TSUCHIYA as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 11, TSUCHIYA as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 12, TSUCHIYA as discussed in claim 5 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 13, TSUCHIYA as discussed in claim 6 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 14, TSUCHIYA as discussed in claim 7 above discloses all the claim limitations with additional claimed feature wherein the processing image is selected from a photographed image or information registered in advance (see fig. 4 ¶ 89 for the processing image is selected from a photographed image or information registered in advance (i.e. types of image processing set as the first image processing through the fourth image processing in the ring image 50 is stored in advance in a memory as described in fig. 1 paragraph 94). Also, see figs. 2-3 paragraphs 74-75, 79-85)
Re claim 19, TSUCHIYA as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processor is configured to acquire a separation image for separating between target images from the storing unit and perform control such that the processing is performed for individual target image sets separated by the separation image (see ¶s 309-310 for the processor (i.e. CPU included in the control unit 14 as shown in fig. 23 paragraph 306) is configured to acquire a separation image for separating between target images from the storing unit (i.e. recording medium 18 as shown in fig. 23) and perform control such that the processing is performed for individual target image sets separated by the separation image (i.e. It is to be noted that the ranges of the first ring segment 51a through the fourth ring segment 51d are indicated in the ring image 50 with, for instance, lines dividing the ring 51 into four portions as described in fig. 24 paragraph 316. Thus, it should be noted that each segment 51a through segment 51d represents an image processed separately). Also, see paragraphs 311-315)
Re claim 20, TSUCHIYA discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: acquiring from a storing unit a target image that is obtained by photographing a target and stored in the storing unit and a processing image that is stored in the storing unit so as to be consecutive to the target image and indicates an instruction for processing on the target image, and performing control such that the processing indicated by the processing image is performed on the target image (see ¶s 69-72 for acquiring from a storing unit (i.e. recording medium 18 as shown in fig. 1) a target image that is obtained by photographing a target and stored in the storing unit (i.e. recording medium 18 as shown in fig. 1) and a processing image that is stored in the storing unit (i.e. recording medium 18 as shown in fig. 1) so as to be consecutive to the target image and indicates an instruction for processing on the target image, and performing control such that the processing indicated by the processing image is performed on the target image (i.e. the display control unit 14a displays an image (hereafter referred to as a ring image) 50, in which image processing to be applied to a captured image is selected, by superimposing the ring image over the live view image as described in fig. 2 paragraph 74). Also, see fig. 3 paragraphs 75, 79-85)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of Sugisawa et al. (US 2010/0183193 A1)(hereinafter Sugisawa).
Re claim 15, TSUCHIYA as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing. However, the reference of Sugisawa explicitly teaches wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (see ¶ 146 for in a case where an interval between photographing times of target images is equal to or longer than a predetermined time (i.e. a row of photographed images 1011-1013 captured and generated by the camera 100 at 33 ms intervals as described in fig. 7 paragraph 145), only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (i.e. First, at T1, the photographed image 1011 is generated, and since in this example the photographed image counter for the photographed image 1011 is an even number, between T1 and T2, reduced images are generated using even numbered reduction IDs (0, 2 . . . 10), and comparison processing with each template is performed as described in fig. 7 paragraph 147). Also, see paragraphs 148-157)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (interval) into the system of TSUCHIYA as taught by Sugisawa.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Sugisawa for the benefit of improving the probability of detecting a specified image within the time interval between photographs by changing the order in which reduced images are generated in accordance with the photography mode of the digital camera, as a result, even if comparison of all of the reduced images with the template is not complete within the time interval between photographs and processing must proceed to the next photographed image, it is possible to improve the probability of detecting a specified image within the time interval between photographs (see ¶s 7, 9) 
Re claim 16, TSUCHIYA as discussed in claim 2 above discloses all the claimed limitations but fails to explicitly teach wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing. However, the reference of Sugisawa explicitly teaches wherein in a case where an interval between photographing times of target images is equal to or longer than a predetermined time, only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (see ¶ 146 for in a case where an interval between photographing times of target images is equal to or longer than a predetermined time (i.e. a row of photographed images 1011-1013 captured and generated by the camera 100 at 33 ms intervals as described in fig. 7 paragraph 145), only target images captured before the interval that is equal to or longer than the predetermined time are used as targets for the processing (i.e. First, at T1, the photographed image 1011 is generated, and since in this example the photographed image counter for the photographed image 1011 is an even number, between T1 and T2, reduced images are generated using even numbered reduction IDs (0, 2 . . . 10), and comparison processing with each template is performed as described in fig. 7 paragraph 147). Also, see paragraphs 148-157)
Therefore, taking the combined teachings of TSUCHIYA and Sugisawa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (interval) into the system of TSUCHIYA as taught by Sugisawa.
Per claim 16, TSUCHIYA and Sugisawa are combined for the same motivation as set forth in claim 15 above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of SAWAYANAGI et al. (US 2013/0031516 A1)(hereinafter SAWAYANAGI).
Re claim 17, TSUCHIYA as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the processor is configured to, in a case where no processing image is acquired, perform control such that a warning is (see ¶ 87 for the processor (i.e. CPU 10 as shown in fig. 2 paragraph 47) is configured to, in a case where no processing image is acquired, perform control such that a warning is displayed (i.e. display a warning that image processing has not been executed))
Therefore, taking the combined teachings of TSUCHIYA and SAWAYANAGI as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (warning) into the system of TSUCHIYA as taught by SAWAYANAGI.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by SAWAYANAGI for the benefit of having a CPU 10 that may cause operation panel 15 to display a warning that image processing has not been executed on the indicated file in order to ease the processing time when display a warning (see ¶ 87)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al. (US 2016/0286139 A1)(hereinafter TSUCHIYA) as applied to claims 1-14 and 19-20 above, and further in view of Takano (US 2018/0255196 A1)(hereinafter Takano).
Re claim 18, TSUCHIYA as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the processor is configured to receive registration of characteristics of the processing image from a user. However, the reference of Takano explicitly teaches wherein the processor is configured to receive (see figs. 1, 3 ¶s 31-33 for the processor (i.e. CPU 10 as shown in fig. 2) is configured to receive registration of characteristics of the processing image from a user (i.e. If the face having the matching features is registered in the facial image database, the authentication processing section 19 acquires a user ID of the captured user as described in fig. 2 paragraph 30))
Therefore, taking the combined teachings of TSUCHIYA and Takano as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (registration) into the system of TSUCHIYA as taught by Takano.
One will be motivated to incorporate the above feature into the system of TSUCHIYA as taught by Takano for the benefit of having an authentication processing section 19 that extracts features of the face from the captured face data stored in the main memory 4, and retrieves a face having matching features in a facial image database, wherein if the face having the matching features is registered in the facial image database, the authentication processing section 19 acquires a user ID of the captured user in order to ease the processing time when the acquired user ID is output to the CPU 10 (see fig. 2 ¶ 30)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/5/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484